FILED
                            NOT FOR PUBLICATION                             JAN 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50087

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00564-ODW

  v.
                                                 MEMORANDUM *
LEWIS LEE SETTLES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Otis D. Wright, District Judge, Presiding

                                                         **
                            Submitted January 17, 2012

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Lewis Lee Settles appeals from the 180-month aggregate sentence imposed

following his guilty-plea convictions for drug and firearm crimes. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Settles’s counsel has filed a brief




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.1




         1
         Appellant’s December 30, 2011, motion requesting leave to file late
supplemental excerpts of record is GRANTED. The Clerk is directed to file
Settles’s supplemental excerpts of record received on December 14, 2011.

                                          2                                    10-50087